UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 15, 2010 Lenco Mobile Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-53830 75-3111137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (805) 308-9199 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On June 15, 2010, Lenco Mobile Inc. (“Lenco,” “we,” “our” or “us”) entered into a securities purchase agreement with Rendez-Vous Management Limited (“Rendez-Vous”) pursuant to which we issued to Rendez-Vous 317,250 unregistered shares of our common stock in exchange for the cancellation of $1,269,000 of debt owed by Lenco to Rendez-Vous.The unregistered shares were sold at the price of $4.00 per share.Rendez-Vous held 20,000,000 shares or approximately 30.75% of our outstanding common stock prior to the issuance of the 317,250 shares.Our chief executive officer and director, Michael Levinsohn, is one of a class of beneficiaries of one of the trusts owning a 50% interest in Rendez-Vous.The securities purchase agreement and the sale of the shares to Rendez-Vous were unanimously approved by our board of directors.The foregoing description of the terms of the securities purchase agreement is qualified in its entirety by reference to the provisions of such agreement, which is included as an exhibit to this current report on Form 8-K and incorporated herein by reference. Item 8.01. Other Events. Previously, two of the holders of the convertible promissory notes we issued in connection with our acquisition of assets from Superfly Advertising, Inc. converted the principal and interest due under such promissory notes to unregistered shares of our common stock.The aggregate original principal amount of the convertible promissory notes was $1,485,000.We issued an aggregate of 511,412 shares of our unregistered common stock to the holders of the promissory notes in connection with the conversion of the promissory notes.The promissory notes were deemed paid in full and cancelled upon the issuance of the 511,412 shares.Four of the seven promissory notes issued in connection with the acquisition of assets of Superfly Advertising, Inc. remain outstanding.Those four promissory notes have an aggregate principal balance of $497,500. We issued a press release on June 21, 2010 announcing the securities purchase transaction with Rendez-Vous and the conversion of the convertible promissory notes and related accrued interest to shares of our common stock.The press release is attached as exhibit 99.1 of this current report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. Exhibit Number Description Incorporation by Reference Securities Purchase Agreement between Lenco and Rendez-Vous Management Limited dated June 15, 2010 Filed herewith. Press Release Issued by Lenco on June 21, 2010 Filed herewith. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lenco Mobile Inc. By: /s/Michael Levinsohn Michael Levinsohn Chief Executive Officer Date:June 21, 2010 -3-
